DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an electronic communication received on September 2, 2022, following an interview with applicant’s representative, Daifei Zhang, on September 1, 2022.
3.	The application has been amended as shown below, with these amendments based on the claims filed in the after-final amendment dated August 26, 2022, which was entered by the examiner.
The following claim listing will replace all previous claim listings.

Claims
1. (Previously Presented) A method of indicating a synchronization signal block (SSB), comprising: 
determining a target pattern from a plurality of patterns and acquiring serial number information corresponding to the SSB based on the target pattern; 
determining, according to the serial number information corresponding to the SSB, position indication information in an indication signaling for indicating a corresponding position of the SSB; and 
transmitting the position indication information to a user equipment (UE);
wherein determining, according to the serial number information corresponding to the SSB, the position indication information in the indication signaling for indicating the corresponding position of the SSB comprises:
determining the position indication information in the indication signaling for indicating the corresponding position of the SSB according to a position of the SSB in a pattern and an identifier of the pattern;
wherein, before determining, according to the serial number information corresponding to the SSB, the position indication information in the indication signaling for indicating the corresponding position of the SSB, the method further comprises:
establishing a mapping relationship between the plurality of patterns and the position indication information in the indication signaling according to priority information of the plurality of patterns.

2. (Cancelled)
 
3. (Previously Presented) The method according to claim 1, wherein determining the position indication information in the indication signaling for indicating the corresponding position of the SSB according to the position of the SSB in the pattern and the identifier of the pattern comprises:
determining a corresponding serial number of the SSB in the indication signaling according to a serial number of the SSB in the pattern and a serial number of the pattern.

4. (Previously Presented) The method according to claim 1, wherein transmitting the position indication information to the UE comprises:
mapping a part of the position indication information onto a predetermined demodulation reference signal (DMRS) sequence according to the identifier of the pattern and transmitting the DMRS sequence.

5. (Cancelled)

6. (Currently Amended) The method according to claim 1, wherein, in the plurality of patterns, first synchronization signal blocks (SSBs) start from symbol 1 of respective slots, or start from symbol 2 of the respective slots, or some of the first SSBs start from symbol 1 of the respective slots and other of the first SSBs start from symbol 2 of the respective slots.

7. (Currently Amended) A method of determining a synchronization signal block (SSB), comprising:
receiving position indication information in an indication signaling for indicating a corresponding position of the SSB, and the position indication information being transmitted by a base station; and
determining, according to the position indication information, a slot and a position in the slot where an initial symbol of the SSB is located;
wherein the position indication information is acquired by the base station based on a target pattern and the position indication information is determined by the base station according to a position of the SSB in a pattern and an identifier of the pattern;
wherein before the position indication information is determined by the base station according to the position of the SSB in the pattern and the identifier of the pattern, a mapping relationship is established by the base station between a plurality of patterns and the position indication information in the indication signaling according to priority information of the plurality of patterns.

8. (Original) The method according to claim 7, wherein determining, according to the position indication information, the slot and the position in the slot where the initial symbol of the SSB is located comprises:
determining serial number information corresponding to the SSB according to the position indication information; and
determining the slot and the position in the slot where the initial symbol of the SSB is located according to the serial number information.

9. (Currently Amended) The method according to claim 8, wherein determining the serial number information corresponding to the SSB according to the position indication information comprises:
determining an identifier of a pattern corresponding to the SSB and the position of the SSB in the pattern according to the position indication information.

10. (Original) The method according to claim 9, wherein determining the slot and the position in the slot where the initial symbol of the SSB is located according to the serial number information comprises:
determining the slot and the position in the slot where the initial symbol of the SSB is located according to the identifier of the pattern corresponding to the SSB and the position of the SSB in the pattern.

11. (Original) The method according to claim 9, wherein the position indication information in the indication signaling for indicating the corresponding position of the SSB comprises a serial number of the SSB in the indication signaling, the identifier of the pattern corresponding to the SSB comprises a serial number of the pattern corresponding to the SSB, and the position of the SSB in the pattern refers to a serial number of the SSB in the pattern.

12. (Previously Presented) The method according to claim 11, wherein determining the identifier of the pattern corresponding to the SSB and the position of the SSB in the pattern according to the position indication information is implemented by using following formula:
            
                y
                =
                
                    
                        x
                        /
                        a
                    
                
                ;
            
        
            
                z
                =
                m
                o
                d
                
                    
                        x
                        ,
                         
                        a
                    
                
                ;
            
        
wherein             
                y
            
         denotes the serial number of the pattern corresponding to the SSB,             
                x
                 
                 
            
         denotes the serial number of the SSB in the indication signaling,             
                z
                 
            
         denotes the serial number of the SSB in the pattern, and             
                a
            
         denotes a quantity of synchronization signal blocks (SSBs) in each synchronization period; and 
in case that the base station operates at a frequency from 0 GHz to 3 GHz,             
                a
            
         is equal to 4, and in case that the base station operates at a frequency from 3 GHz to 6 GHz,            
                 
                 
                a
            
         is equal to 8.

13. (Cancelled) 

14. (Previously Presented) The method according to claim 1, wherein the serial number information further comprises an SSB serial number of the SSB in a current period and slot structure information corresponding to the SSB, the slot structure information indicates that a slot structure currently used by a base station is a 7-symbol slot structure or a 14-symbol slot structure.

15. (Previously Presented) The method according to claim 7, further comprising:
determining, according to the position indication information, an SSB serial number of the SSB in a current period and slot structure information corresponding to the SSB.

16. (Original) The method according to claim 15, wherein determining, according to the position indication information, the slot structure information corresponding to the SSB comprises:
determining the slot structure information corresponding to the SSB according to the position indication information and a mapping relationship between a slot structure and position indication information for indicating a position in the indication signaling. 

17. (Original) The method according to claim 15, wherein the position indication information in the indication signaling for indicating the corresponding position of the SSB comprises a serial number of the SSB in the indication signaling, and the slot structure information corresponding to the SSB indicates that a slot structure currently used by the base station is a 7-symbol slot structure or a 14-symbol slot structure.

18. (Previously Presented) The method according to claim 17, wherein determining, according to the position indication information, the SSB serial number of the SSB in the current period and the slot structure information corresponding to the SSB is implemented by using following formula:
            
                y
                =
                
                    
                        x
                        /
                        a
                    
                
                ;
            
        
            
                z
                =
                m
                o
                d
                
                    
                        x
                        ,
                         
                        a
                    
                
                ;
            
        
wherein             
                y
            
         denotes an indicated value of the slot structure information,             
                x
                 
                 
            
         denotes the serial number of the SSB in the indication signaling,             
                z
                 
            
         denotes the SSB serial number of the SSB in the current period, and             
                a
            
         denotes a quantity of synchronization signal blocks (SSBs) in each synchronization period; 
in case that the base station operates at a frequency from 0 GHz to 3 GHz,             
                a
            
         is equal to 4, and in case that the base station operates at a frequency from 3 GHz to 6 GHz,            
                 
                 
                a
            
         is equal to 8; and
            
                y
            
         being equal to 0 represents that the slot structure currently used by the base station is a 14-symbol slot structure; and             
                y
            
         being equal to 1 represents that the slot structure currently used by the base station is a 7-symbol slot structure.

19-36. (Cancelled) 

37. (Currently Amended) A base station, comprising:
a storage, a processor and a computer program stored on the storage and executable by the processor, wherein when executing the program, the processor is configured to:
determine a target pattern from a plurality of patterns and acquiring serial number information corresponding to a synchronization signal block (SSB) based on the target pattern; 
establish a mapping relationship between the plurality of patterns and position indication information in an indication signaling according to priority information of the plurality of patterns;
determine, according to the serial number information corresponding to the SSB, the position indication information in the indication signaling for indicating a corresponding position of the SSB; and 
transmit the position indication information to a user equipment (UE);
wherein the processor is further configured to:
determine the position indication information in the indication signaling for indicating the corresponding position of the SSB according to a position of the SSB in a pattern and an identifier of the pattern.

38. (Previously Presented) A user equipment, comprising:
a storage, a processor and a computer program stored on the storage and executable by the processor, wherein when executing the program, the processor is configured to perform the method according to claim 7.

39-45. (Cancelled) 

Allowable Subject Matter
4.	Claims 1, 3-4, 6-12, 14-18, and 37-38 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
In consideration of the amended claims to incorporate features of objected claim matter as indicated by the Examiner in the Office Action mailed on July 1, 2022, and further in view of the arguments received in the Office on August 26, 2022 in response to the mailed Office Action, Examiner is of the opinion the Allowance of the Application is made clear in the record.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474